UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4740
BARRY EARL WILLIAMS,
             Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4845
BARRY EARL WILLIAMS,
             Defendant-Appellant.
                                       
           Appeals from the United States District Court
         for the Eastern District of Virginia, at Richmond.
            Richard L. Williams, Senior District Judge.
                           (CR-00-177)
                      Submitted: April 27, 2001
                       Decided: May 24, 2001
     Before NIEMEYER, LUTTIG, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


                            COUNSEL
Barbara L. Hartung, Richmond, Virginia, for Appellant. Helen F.
Fahey, United States Attorney, John S. Davis, Assistant United States
Attorney, Richmond, Virginia, for Appellee.
2                     UNITED STATES v. WILLIAMS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

  Barry Williams appeals his sentence following convictions for
escape from custody and theft of government property, in violation of
18 U.S.C.A. §§ 751(a), 641 (West 2000). Finding no error, we affirm.

   Williams, a federal inmate at a low security satellite camp at FCI-
Petersburg, escaped utilizing a prison truck he was authorized to use
for landscaping duties. Williams was apprehended, and authorities
recovered the undamaged truck at the location where Williams had
left it locked, with the keys in the ashtray.

   On the morning of trial, Williams moved for a psychiatric exami-
nation, claiming he was "under great stress and upset at the time of
the instant offenses." The trial court denied the motion and found
Williams guilty of escape from custody and theft of government prop-
erty. The trial court enhanced Williams’ sentence as to the theft count
for more than minimal planning and because the loss involved more
than $5000. U. S. Sentencing Guidelines Manual §§ 2B1.1(a),
(b)(4)(A), (b)(1)(E) (1998). The trial court sentenced Williams to
thirty-four months on each count to run concurrently with each other
and consecutive to the term of imprisonment being served by Wil-
liams at the time of the instant offenses. Williams timely appealed his
sentence, challenging the district court’s enhancement of his sentence
as to the theft charge and the denial of his motion for a psychiatric
examination.

   First, Williams claims that the trial court erroneously inflated his
sentence by determining the loss amount was more than $5000.
USSG § 2B1.1(b)(1)(E). He further contends that the offense did not
involve "more than minimal planning." USSG § 2B1.1(b)(4)(A)
(2000). Because Williams did not object to the guidelines calculation
in district court, our review is for plain error. United States v. Olano,
507 U.S. 725, 732-37 (1993).
                      UNITED STATES v. WILLIAMS                        3
   Loss is defined as the value of property taken and "[i]n the case of
a defendant apprehended taking a vehicle, the loss is the value of the
vehicle even if the vehicle is recovered immediately." USSG § 2B1.1,
comment. (n.2). At trial, the Government presented evidence that the
1992 Dodge Ram truck had low mileage and was in good condition,
that comparable trucks had recently been auctioned for $2500, and
that the NADA base trade value was $4700 and base retail value was
$6425. We find that the district court did not commit plain error in
determining that the value of the stolen truck was over $5000 and in
applying USSG § 2B1.1(b)(1)(E).

   Next, more than minimal planning is defined as "more planning
than is typical for commission of the offense in a simple form." USSG
§ 1B1.1, comment. (n.1(f)). Williams chose to escape on a particu-
larly busy work day when the usual foreman was absent, when the
late arrival of a bus delayed matters at the camp garage, and at a time
when his escape would not be confirmed until after the 4:00 p.m.
count. He took his personal items and prison clothing and apparently
took significant affirmative steps to have transportation, shelter, food,
and clothing while he avoided apprehension. We find the trial court
did not plainly err in concluding that the theft involved more than
minimal planning.

   Finally, Williams contends that the district court abused its discre-
tion in denying his pre-trial motion for a psychiatric examination. We
review the district court’s determination of whether to order a psychi-
atric examination for abuse of discretion. United States v. Cropp, 127
F.3d 354, 363 (4th Cir. 1997). An abuse of discretion may occur in
three ways: (1) failure or refusal to exercise discretion; (2) failure to
adequately take into account judicially recognized factors constrain-
ing its exercise; or (3) an exercise of discretion flawed by erroneous
factual or legal premises. James v. Jacobson, 6 F.3d 233, 239 (4th
Cir. 1993). The trial court conducted a hearing on Williams’ motion,
observed Williams, and found no just cause for relief. Further, Wil-
liams did not timely raise an insanity defense, did not present any evi-
dence of a mental impairment, and did not object to the Presentence
Report’s notation that he had no history of psychiatric treatment.
Accordingly, we find no abuse of discretion by the district court.

  We affirm Williams’ conviction and sentence. We dispense with
oral argument because the facts and legal contentions are adequately
4                   UNITED STATES v. WILLIAMS
presented in the materials before the court and argument would not
aid in the decisional process.

                                                      AFFIRMED